This cause is a companion one to No. 9108, London Assurance Corporation, Appellant, v. Mrs. George Belcher et al., Appellees, 5 S.W.2d 844, in which the trial court's judgment was affirmed by this court in a judgment handed down on March 15, 1928, only the appellants being different parties upon policies of insurance issued by them to Mrs. Belcher under essentially the same circumstances. All the controlling questions raised by appellants in this cause were adversely determined in the companion case referred to, and, upon the authority of that determination, without a repetition of the facts and the reasons for the holding, the judgment in this cause also will be affirmed.
Affirmed. *Page 847